Case: 15-41327      Document: 00513776346         Page: 1    Date Filed: 11/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-41327                                  FILED
                                  Summary Calendar                        November 29, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JACOB MATTHEW MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1381-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Jacob Matthew Martinez pleaded guilty to one count of interfering with
commerce by threats or violence in violation of 18 U.S.C. § 1951(a).                          On
remand, he was resentenced to 87 months of imprisonment, three years of
supervised release, $223,627.40 in restitution, and a $100 special assessment.
       As he did in his previous appeal, see United States v. Martinez, 614 F.
App’x 165, 166 n.1 (5th Cir. 2015), Martinez contends that § 1951(a) is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41327     Document: 00513776346   Page: 2   Date Filed: 11/29/2016


                                No. 15-41327

unconstitutional on its face and as applied to his case. He concedes that his
arguments are foreclosed by circuit precedent but seeks to preserve the issues
for further review.
      The appeal was stayed pending the Supreme Court’s decision in Taylor
v. United States, 136 S. Ct. 2074 (2016). Taylor has now been decided, and the
Government has filed an unopposed motion for summary affirmance asserting
that Martinez’s arguments remain foreclosed by circuit precedent. In the
alternative, the Government requests an extension of time in which to file a
brief on the merits.
      “Generally, the law of the case doctrine precludes reexamination by the
appellate court on a subsequent appeal of an issue of law or fact decided on a
previous appeal.” United States v. Agofsky, 516 F.3d 280, 283 (5th Cir. 2008).
Because we rejected Martinez’s challenges to the constitutionality of § 1951(a)
in his previous appeal, see Martinez, 614 F. App’x at 166 n.1, and none of the
exceptions to the law of the case doctrine apply, see Agofsky, 516 F.3d at 283,
the Government’s motion for summary affirmance is GRANTED, the
alternative motion for an extension of time to file a brief is DENIED, and the
district court’s judgment is AFFIRMED.




                                      2